Federal AO 440 Case 1:20-cv-03496-LMM-JSA Document 6 Filed 11/23/20 Page lof1 = apoyo, 11:51 am

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:20-cv-3496

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

This summons for (name of individual and title, if any) General Revenue Corporation was received by me on (date)

 

11/5/20.
I personally served the summons on the individual at (place) on (date)
5 or
I left the summons at the individual’s residence or usual place of abode with (name) ,a
person of suitable age and discretion who resides there, on (date) , and mailed a copy to

the individual’s last known address; or

I served the summons on (name of individual) Jan Richardson, Process Specialist , who is designated by law to
accept service of process on behalf of (name of organization) General Revenue Corporation on (date) Fri, Nov

06 2020 at 12:05pm ; or

 

UU &B UL

I returned the summons unexecuted because: 3 or
Other: :or
My fees are $ for travel and $ for services, for a total of $ $89.00.

I declare under penalty of perjury that this information is true.

Server's signature

Bruce Smith 050234515

Date: 11/16/20

 

Printed name and title

400 Galleria Pkwy Suite 1500, Atlanta, GA 30339

 

Server's address

Additional information regarding attempted service, etc.:

1) Successful Attempt: Nov 6, 2020, 12:05 pm EST at 289 S Culver St, Lawrenceville, GA 30046 Age: 50's; Ethnicity:
Caucasian; Gender: Female; Weight: 180; Height: 5'8"; Hair: Gray;

I served Jan Richardson, Process Specialist for CT Corp., Registered Agent.

https://www.servemanager.com/documents/13354453?source= Page 2 of 2

 
